Curia, per

Johnson, J.
By referring to the Act of 1708, P. L. 13, it will be seen that Sullivan’s Island is included within the geographical boundary of Christ Church Parish. We are, however, of opinion with our Brother Bay, that the inhabitants of the Island are not bound to work on the public roads on the main-land. The Act of 1819, (a) confers on the intendant and wardens of Moul-trieville, all the powers of the commissioners of the high roads, and imposes on them the duty of repairing and keeping up the streets, roads and highways of Sullivan’s Island. The grant of these powers necessarily supersedes the jurisdiction of the commissioners of the roads for Christ Church Parish over the territory of the Island,because they are entirely incompatible ; and to enable the intendant and wardens to discharge the duties imposed on them, they are *327entitled exclusively to the service and labor of the inhabitants. This is a distribution of a public burthen prescribed by law — apparently equal in itself, and sanctioned by an usage contemporaneous with the first settlement of the Island.
Motion dismissed.
O’Neall, J. concurred.

.) 6 Stat. 130: see also 8 Stat. 290.